DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final action is in reply to the 17448853 amendment filed on 06/30/2022
Claims 1, 7, 11 and 12 amended
Claims 10 cancelled
Claims 1 – 9, 11 – 12 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is fully considered by the examiner.

Response to arguments
101 arguments
The examiner states that the applicant does not agree with examiners concept of “providing a game incentive based upon managing accounts of users that indicate conditions such as transpired periods of time based upon purchasing or spending virtual currency to select an offer.” However, the applicant did not state which specific claimed element or elements they didn’t agree with. Thus, the examiner finds the applicant’s arguments not persuasive.
Additionally, the applicant states that they do not agree with the examiner interpretation of the abstract idea and the what the examiner has stated are additional elements under step 2a prong 2. The applicant states of features pertaining to purchase history / spending history. However, the applicant did not explicitly state which elements of the claim they are referring too. The examiner states that they have followed the 2019 PEG in determining the abstract idea and identifying the additional elements of which are “the computer system, one or more processors and first computing platform” and thus the examiner has properly determined the additional elements and why they are not indicative of integration into a practical application. The examiner does not find the applicants’ arguments persuasive and maintains the rejection.  

103 arguments
The examiner states that the applicants prior art VAN LUCHENE discloses the applicants amended claim limitation. The examiner states that VAN LUCHENE discloses of a specified period of time has transpired since the first user spent virtual currency wherein the determination is based on the purchase history of the first user and or the spend history of the first user. The examiner has stated within the office action:
	(i) a specified period of time(amount of time a player account has been active or inactive, para. 0023) has transpired(wherein the threshold of time elapsed and whether a particular variable has reached or exceed a certain value, para. 0022) since the first user purchased virtual currency, ( is the frequency of purchases of virtual cash / currency para. 0028.)
wherein the determination is based(where in the rule condition can be based on any number of variables or activities, para. 1435) on the purchase history of the first user(wherein for a player, conditions can be based upon amount of amount of real or virtual assets generate purchased or sold, para. 0341 the purchase history , para . 0341) and/or the spend history of the first user. (wherein conditions can be based upon amount of real or virtual assets generate purchased or sold, para. 0341) wherein the “purchased” are  the history of purchases. Where in sold are interpreted that the assets have been “spent” wherein assets also include virtual cash. Para. 0472)

The examiner states that VAN LUCHENE discloses of being able to apply rules to be generated (para. 01427) that is established such that the conditions of variables (para. 1435) such that the variables are monitored to certain conditions exit  such that the variables include the variables listed above in regards to the condition that a specified time period has transpired since the first user spent virtual currency and wherein the determination is based on the purchase history of the first user. The examiner does not find the applicants arguments persuasive as stated in the above excerpt of the office action below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 9, 11 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 7 – 9, 11 – 12 systems (i.e., a machine/manufacture), and claim(s) 1 – 6 is/are drawn to method (i.e., a machine/manufacture). As such, claims 1 – 9, 11 – 12 is/are drawn to one of the statutory categories of invention.
Step 2A Prong 1: The claims recite an abstract idea of providing an game incentive based upon managing accounts of users that indicate conditions such as transpired periods of time based upon purchasing or spending virtual currency  to select a offer, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

Claim 1, representative of claim 7, includes the following limitations:
managing accounts of users that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user indicating purchases of virtual currency by the first user, and a spend history of the first user indicating purchases using virtual currency by the first user; 
making a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency wherein the determination is based on the purchase history of the first user and/or the spend history of the first user; 
selecting, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items;
presenting, responsive to the determination being positive, the first offer to the first user; and providing, responsive to receiving acceptance of the first offer, the first set of items to the first user.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer system;
One or more processors;
First computing platform;
These additional elements are not indicative of integration into a practical application because:
Regarding the computer system, one or more processors and first computing platform, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the online game, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the computer system, one or more processors and first computing platform are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of the computer system, one or more processors and first computing platform are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of the computer system, one or more processors and first computing platform are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additionally, the additional element of online game generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of the online game is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of the online game is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a program merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 and 8 recites wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, 52Patent Application Attorney Docket No. 45MP-044087 the first bonus item is provided to the first user, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 3 and 9 recites wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item, which is merely describing data and further defining the abstract idea 
Claim 4  recites wherein the first set of items consists of a single virtual item, which is merely describing data and further defining the abstract idea
Claim 5 and 11 recites wherein a first set of user characteristics for the first user includes user demographics, and wherein presenting the first offer is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics, which is merely describing data and further defining the abstract idea.
Claim 6 and 12 recites wherein the first offer has an associated time period wherein the first offer is available to the first user, which is merely describing data and further defining the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 5, 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable by US 20120101886 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pub 20080207327 – Van Luchene et al. herein after as VAN LUCHENE

Regarding Claims 1 and 7: 
SUBRAMANIAN discloses:
1. A computer-implemented method of providing an in-game offer to one or more users of an online game, the method being implemented in a computer system comprising one or more physical processors, the method comprising: 
managing accounts of users(user account, 0039) that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user (purchase history, 0040) indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user(Spend History, para. 0041);
making a determination whether the first user account indicates that a particular condition(based on user attributes, para. 0028, 0060 and fig. 3) has occurred with the user 
selecting, responsive to the determination being positive, (offer based on factors, para. 0047)  a first offer from a set of offers to present to the first user (subscription package offer, 0047), wherein the first offer comprises an opportunity to purchase a first set of items; (encourage the user to purchase virtual goods, para. 0047); 
presenting, responsive to the determination being positive, the first offer to the first user; (offer is presented, para. 0047) and 
providing, responsive to receiving acceptance of the first offer, (indicating acceptance , para. 0035) the first set of items to the first user.
SUBRAMANIAN does not disclose:
(i) a specified period of time has transpired since the first user purchased virtual currency, and/or 
(ii) a specified period of time has transpired since the first user spent virtual currency;
VAN LUCHENE teaches:
(i) a specified period of time(amount of time a player account has been active or inactive, para. 0023) has transpired(wherein the threshold of time elapsed and whether a particular variable has reached or exceed a certain value, para. 0022) since the first user purchased virtual currency, ( is the frequency of purchases of virtual cash / currency para. 0028.)
wherein the determination is based(where in the rule condition can be based on any number of variables or activities, para. 1435) on the purchase history of the first user(wherein for a player, conditions can be based upon amount of amount of real or virtual assets generate purchased or sold, para. 0341 the purchase history , para . 0341) and/or the spend history of the first user. (wherein conditions can be based upon amount of real or virtual assets generate purchased or sold, para. 0341) wherein the “purchased” are  the history of purchases. Where in sold are interpreted that the assets have been “spent” wherein assets also include virtual cash. Para. 0472)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SUBRAMANIAN’s method of determining providing an in-game offer to utilizing VAN LUCHENE’s method of determining a specific period of time has transpired since the first user purchased virtual currency. VANLUCHENE’s method of determining  a particular condition such that a specific period of time has transpired ( para. 1435 and 1427 such that the conditions for the rules for the variables are monitored   where in monitoring the variables( para. 0022 and 0023) such that the variables include the time  a player has been active or inactive, additionally whether the variable has been reached or exceeded ( para. 0022) and the frequency in which purchases of virtual cash occur ( para. 0028) in addition to the condition of a user purchase history of the first user (wherein for a player, conditions can be based upon amount of amount of real or virtual assets generate purchased or sold, para. 0341 the purchase history , para . 0341) such that this would allow SUBRAMANIAN to improve on the optimization of incentives with virtual goods. (para. 0003)

Regarding claim 2 and 8: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, 52Patent Application Attorney Docket No. 45MP-044087 the first bonus item is provided to the first user. (See ref at least at para. 0047 – wherein a bonus item may be selected for the user to encourage a user to purchase the virtual goods)
 
Regarding claim 3 and 9: 
SUBRAMANIAN / VAN LUCHENE disclose claim 2:
SUBRAMANIAN discloses:
wherein the first offer comprises a user cost (price, 0047-0048) associated with the first set of items, wherein the user cost(price, 0047-0048) associated with the first set of items is independent (reduce price offer presented to user based on time, para. 0048) from the first bonus item.  

Regarding claim 4: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
wherein the first set of items consists of a single virtual item(an offer includes at least one virtual asset, para. 0057)

Regarding claim 5 and 11: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
a first set of user characters for the first user includes user demographics (demographic, para. 0048) and wherein presenting the first offer (subscription package offer, para. 0047) and the first bonus item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics (See ref at least at para. 0048 – user demographic based virtual goods)


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by US 20120101886 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pub 20080207327 – Van Luchene et al. herein after as VAN LUCHENE  in further view of US 20140073420 – Matthew et al. hereinafter as MATTHEW 

Regarding claim 6 and 12:
SUBRAMANIAN / VAN LUCHENE disclose claim 1 and 7:
SUBRAMANIAN / VAN LUCHENE does not disclose:
wherein the first offer has an associated time period wherein the first offer is available to the first user.
However MATTHEW teaches:
wherein the first offer has an associated time period wherein the first offer is available to the first user. (See ref at least at para. 0044 – wherein the time interval range allow for expiration time of offer )
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify SUBRAMANIAN / VAN LUCHENE’s method of providing an in game offer in an online game with utilizing the technique of MATTHEW’s method of an offer associated time periods wherein the first offer is available to the first user as this would allow SUBRAMANIAN to increase user value at a point of impression during game play. (Matthew - See ref at least at para. 0014)  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patents 7666095 – Van Luchene – securing contracts in a virtual world

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. H. T./
Examiner, Art Unit 3681


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681